Citation Nr: 0316398	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  92-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 based on medical and 
surgical treatment provided at a Department of Veterans 
Affairs facility in the 1960s.  


REPRESENTATION

Appellant represented by:	Dawn R. SanFilippo, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On February 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Write the appellant ([redacted]) and ask her 
to resubmit a copy of the medical statement from 
Dr. Giventer of the East Orange VA medical center, 
dated July 12, 1963, which contained a summary of 
the veteran's autopsy and which she originally 
submitted in May 1995.  The appellant should also 
be asked to submit any hospitalization records for 
the period from October 1960 to June 1963, which 
may be in her possession.  

2.  Following completion of the development 
requested in paragraph one, the veteran's claims 
folder should be forwarded to a specialist in 
pulmonary disorders for review.  The reviewing 
physician is requested to render an opinion as to 
whether the veteran had any additional disability 
which resulted from VA treatment or 
hospitalizations and which caused or contributed to 
the cause of his death.  It should be noted that 
while there must be a causal relationship to VA 
hospitalization and/or treatment, the law 
applicable in this case does not require 
negligence.  Consequently, fault, foreseeability, 
or any matters involving medical negligence are not 
at issue.  In regard to the issue of whether a 
disability resulting from VA hospitalization or 
treatment contributed to cause death, factors for 
consideration include whether such disability 
resulted in debilitating effects and general 
impairment in health to an extent that rendered the 
veteran less capable of resisting the effects of 
the primary cause of death, or had a material 
influence in accelerating death.  The reviewing 
physician should provide a complete rationale for 
each opinion expressed.  

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




